J-S13011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CAROL ANN WHARY

                            Appellant                  No. 835 MDA 2021


         Appeal from the Judgment of Sentence Entered May 25, 2021
           In the Court of Common Pleas of Northumberland County
               Criminal Division at No.: CP-49-CR-0000803-2020


BEFORE: STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                        FILED: JUNE 16, 2022

        Appellant Carol Ann Whary appeals from the May 25, 2021 judgment

of sentence entered in the Court of Common Pleas of Northumberland

County (“trial court”), following her jury convictions for, inter alia, three

third-degree misdemeanor counts of neglect of animal—failure to provide

veterinary care.1 Upon review, we affirm.

        The facts and procedural history of this case are undisputed.     As

recounted by the trial court:

        Probation Officer Casey Fisher visited [Appellant] at her
        residence on 622 East Commerce Street in the City of Shamokin.
        [Appellant] was under supervision by Officer Fisher for an
        unrelated matter at the time of these charges. While inside
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   18 Pa.C.S.A. § 5532(a)(3).
J-S13011-22


     [Appellant’s] residence, Officer Fisher noticed unsanitary
     conditions, multiple cats with various ailments and a macaw
     parrot. Officer Fisher called [the Society for the Prevention of
     Cruelty to Animals (SPCA)] Officer Jennifer Nields. Upon arrival,
     Officer Nields observed animal feces piled two to three inches
     high in front of a space heater and a kitten with pus around his
     eyes. Both Officer Nields and Officer Fisher took pictures of the
     various animals and the residence. [Appellant] had a history
     with the SPCA and had previously been cited for similar animal
     related situations.

     While discussing these findings with [Appellant], Officer Nields
     learned that [Appellant] had moved several cats from this
     residence to another residence at 439 Trevorton Road, Zerbe
     Township in an attempt to hide the number of cats she had.
     Another SCPA officer travelled to that location and observed
     unsanitary conditions in that home as well, including trash bags
     piled several feet high in the residence. As a result of these
     findings, SPCA Officer Nields applied for a search warrant for
     both residences.

     Upon execution of the warrant, multiple cats were seized from
     both addresses over several days. A total of twenty-eight cats
     and one exotic bird were confiscated by the SPCA. All of the cats
     had evidence of significant neglect including being under weight,
     sore eyes, and various other ailments. An SPCA veterinarian
     testified to the extent of the various maladies affecting these
     cats, and the veterinarian testified that most, if not all, of the
     ailments could have been alleviated by taking the animals to a
     veterinarian.

     The evidence presented at trial showed that three (3) cats, Puff,
     Fluffkins, and Lava Cake, had serious veterinary needs that
     should have been addressed by [Appellant]. Puff had ocular
     discharge, a severe respiratory infection, and discharge from the
     left eye showing inflammation, infection and pain. [Importantly,
     according to the veterinarian, Puff had “blepharospasm, which
     means squintiness of the eyes from pain and irritation. The
     tissue around the eye was severely swollen, obstructing his eyes
     so that he was not able to see normally.” N.T. Trial, 4/16/21, at
     79.] Fluffkins [also suffered from blepharospasm,] had a severe
     respiratory infection and inflammation of both eyes. He or she
     also had a scar showing signs of an ulcer which required pain
     medication. Lava Cake had a severe respiratory infection, a


                                   -2-
J-S13011-22


       [severe] fever, conjunctivitis, and tape worms. [Id. at 81-82.
       The veterinarian observed that Lava Cake “was too thin, and
       needed to gain at least one to two pounds.”        Id. at 82.
       Additionally, Lava Cake’s conjunctivitis was described as
       “thickened, swollen, reddened tissue around the eyes and
       discharge from the nose.” Id.]


Trial Court Opinion, 12/30/21, at 1-2 (footnote omitted). Following trial, the

jury convicted Appellant of three third-degree misdemeanor counts of

neglect of animal—failure to provide veterinary care.2 On May 25, 2021, the

trial court sentenced Appellant to, inter alia, an aggregate sentence of 18

months’ probation.       Appellant did not file any post-sentence motions.   On

June 18, 2021, she appealed to this Court.        Both Appellant and the trial

court complied with Pa.R.A.P. 1925.

       On appeal, Appellant argues only that the evidence was insufficient to

find her guilty of three third-degree misdemeanor counts of neglect of

animal—failure to provide veterinary care—because the Commonwealth

failed to establish that the neglect caused any bodily injury or put the

animals at imminent risk of serious bodily injury. Appellant’s Brief at 8.

       A claim challenging the sufficiency of the evidence is a question of

law.” Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).



____________________________________________


2 Although the jury found Appellant not guilty of one count of aggravated
cruelty to animals, it did find her guilty of nine summary counts of neglect of
animals—failure to provide veterinary care—and 29 summary counts of
neglect of animals—failure to provide sanitary shelter and protection. These
convictions are not at issue in this appeal.



                                           -3-
J-S13011-22


     The standard we apply in reviewing the sufficiency of the
     evidence is whether viewing all the evidence admitted at trial in
     the light most favorable to the verdict winner, there is sufficient
     evidence to enable the fact-finder to find every element of the
     crime beyond a reasonable doubt. In applying the above test,
     we may not weigh the evidence and substitute our judgment for
     the fact-finder.     In addition, we note that the facts and
     circumstances established by the Commonwealth need not
     preclude every possibility of innocence. Any doubts regarding a
     defendant’s guilt may be resolved by the fact-finder unless the
     evidence is so weak and inconclusive that as a matter of law no
     probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt
     by means of wholly circumstantial evidence.          Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     finder of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced, is free to believe all, part
     or none of the evidence.


Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014),

appeal denied, 95 A.3d 275 (Pa. 2014).

     Section 5532 of the Crimes Code, relating to neglect of animals,

provides:

     (a) Offense defined.--A person commits an offense if the
     person fails to provide for the basic needs of each animal to
     which the person has a duty of care, whether belonging to
     himself or otherwise, including any of the following:

            (1) Necessary sustenance and potable water.

            (2) Access to clean and sanitary shelter and
            protection from the weather. The shelter must be
            sufficient to permit the animal to retain body heat
            and keep the animal dry.

            (3) Necessary veterinary care.

     (b) Grading.--


                                    -4-
J-S13011-22


              (1) Except as set forth in paragraph (2), a violation
              of this section is a summary offense.

              (2) If the violation causes bodily injury to the
              animal or places the animal at imminent risk of
              serious bodily injury, a violation of this section is a
              misdemeanor of the third degree.


18 Pa.C.S.A. § 5532 (emphasis added).           Bodily injury, as it relates to

animals, is defined as “impairment of physical condition or substantial

pain.”     18 Pa.C.S.A. § 5531 (Definitions) (emphasis added).          Relatedly,

serious bodily injury is defined as “[b]odily injury that creates a substantial

risk of death or causes serious, permanent disfigurement or protracted loss

or impairment of the function of a bodily member or organ.” Id.

         Instantly, based upon the evidence presented at trial, as detailed

above and viewed in a light most favorable to the Commonwealth, we agree

with the trial court’s conclusion that the Commonwealth proved beyond a

reasonable doubt that Appellant committed three counts of third-degree

misdemeanor neglect of animal—failure to provide veterinary care.             The

evidence presented at trial showed that three cats, specifically Puff,

Fluffkins, and Lava Cake, had serious veterinary needs while in Appellant’s

care that should have been addressed by Appellant.              Puff had ocular

discharge, a severe respiratory infection, and discharge from the left eye

showing inflammation, infection and pain.        According to the veterinarian,

Puff had blepharospasm, which means squintiness of the eyes from pain and

irritation. The tissue around Puff’s eye was severe swollen, obstructing his

eyes so that he was not able to see normally. Fluffkins also suffered from

                                       -5-
J-S13011-22



blepharospasm, had a severe respiratory infection and inflammation of both

eyes.    In addition, Fluffkins had a scar showing signs of an ulcer which

required pain medication.     Finally, Lava Cake had a severe respiratory

infection, a severe fever, conjunctivitis, and tape worms. The veterinarian

observed that Lava Cake was too thin.          Lava Cake’s conjunctivitis was

described as thickened, swollen, reddened tissue around the eyes and

discharge from the nose. Thus, in light of the foregoing, we conclude that

the     Commonwealth    presented   evidence   beyond   a   reasonable   doubt

establishing that Appellant indeed caused Puff, Fluffkins and Lava Cake to

suffer an impairment of physical condition by failing to provide them with

proper veterinary care. Accordingly, we affirm the trial court’s judgment of

sentence.

        Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2022




                                     -6-